Order filed September 19, 2017




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00836-CV
                                   ____________

         IN THE INTEREST OF J.P. AND J.P., MINOR CHILDREN


                    On Appeal from the 245th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-81181

                                    ORDER

      Appellant A.B. filed a brief on May 11, 2017. We struck that brief on August
1, 2017, because it did not comply with Texas Rule of Appellate Procedure 38.1. We
ordered A.B. to file a compliant brief by August 31, 2017. We cautioned that if A.B.
failed to file a compliant brief by that date, we may dismiss the appeal for want of
prosecution. No brief or motion for extension of time has been filed.

      Hurricane Harvey struck the Texas coast on August 25, 2017. On August 28,
2017, the Supreme Court of Texas issued Misc. Docket No. 17-9091, an emergency
order directing all courts in Texas to consider disaster-related delays as good cause
for modifying or suspending all deadlines in any case.
      Accordingly, A.B. is ordered to file a brief that complies with the Texas Rules
of Appellate Procedure by October 2, 2017. If A.B. does not file such a brief, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                  PER CURIAM




                                         2